IN RE: Plaisance, Todd a/k/a; Thomas, Michael A.; — Defendant(s); Applying for Supervisory and/or Remedial Writs; Parish of Orleans Criminal District Court Div. “C” Number 405-507; to the Court of Appeal, Fourth Circuit, Number 99-K-2242
Writ granted. The trial court is ordered to amend the indictment to reflect defendant’s true name, Todd Plaisance, and the proceedings shall continue against the defendant in his true name. See C.Cr.P. art. 466. The writ is otherwise denied.
VICTORY, J., not on panel.